- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH December, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): We received the award for the best aviation fuel management in Latin America This is the second consecutive year that our Energy Department receives the award, given by the Armbrust Aviation Group São Paulo, December 21st, 2010  (BM&FBOVESPA: TAMM4, NYSE: TAM). We were acknowledged as the best company in Latin America on aviation fuel management, and have just been awarded in the 14th edition of the Armbrust Awards, in the category Best Aviation Fuel Department. We are very pleased with receiving this award, because it represents the public certification of TAMs quality and competence in managing this strategic input, and also the acknowledgement of the effort and professionalism from the team responsible for the daily relationship with the aviation fuel industry, highlights Paulus Figueiredo, Energy Department manager. The awarding ceremony was held this month in Los Angeles. This is the second consecutive year that our Energy Department receive this award. The award ceremony is held every year by AAG (Armbrust Aviation Group), which has operated for over 70 years in the segments of airport infrastructure and aviation fuel. To get to the result, the Armbrust Group listened to approximately 30 companies in the industry, between October and November. The group provides consulting services to airlines, airports, fuel producers and fuel distributors, and government agencies. Over the past 15 years, every month it publishes the Jet Fuel Report, an important publication of the international aviation industry. Contacts Investor Relations: Marco Antonio Bologna (CEO TAM S.A) Líbano Miranda Barroso (CEO TAM Airlines and Investor Relations Director TAM S.A) Jorge Bonduki Helito (IR Manager) Marcus Vinicius Rojo Rodrigues (IR) Suzana Michelin Ramos (IR) Tel.: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Phone.: (55) (11) 5582-9748/7441/7442/8795 Cel. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br About TAM: ( www.tam.com.br ) We are a member of the Star Alliance, leaders in the Brazilian domestic market since 2003 and held a 42,6% domestic market share and 85,7% international market share in November 2010. We operate regular flights to 45 destinations throughout Brazil and we serve 89 different cities in the domestic market through regional alliances. Operations abroad include our flights to 17 destinations in the United States, Europe and South America: New York , Miami and Orlando (USA), Paris (France), London (England), Milan (Italy), Frankfurt (Germany), Madrid (Spain), Buenos Aires (Argentina), La Paz, Cochabamba and Santa Cruz de la Sierra (Bolivia), Santiago (Chile), Asuncion and Ciudad del Este (Paraguay), Montevideo (Uruguay), Caracas (Venezuela) and Lima (Peru). We have code-share agreements that make possible the sharing of seats on flights with international airlines, enabling passengers to travel to 87 other destinations in the U.S., Europe and South America. The Star Alliance network, in turn, offers flights to 1,160 airports in 181 countries. We were the first Brazilian airline company to launch a loyalty program. Currently, the program has over 7.6 million subscribers. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Companys management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 21, 2010 TAM S.A. By: /
